DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
 	Claims 17, 23, 24 and 26 are amended and claims 22 and 27 are cancelled.  Claims 17-20, 23-26, and 31-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 17-20, 23-26, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kanou et al. (US 2014/0024762) in view of Lavialle et al. (US 2012/0175033).
	Regarding claim 17-20 and 23-26, Kanou et al. teaches a rubber composition comprising 100 parts by weight of a rubber component, from 1 to 9 parts by weight of carbon black, and from 80 to 150 parts by weight of a layered or platy filler (¶17).  The rubber component comprises from 80% by mass to 100% by mass of a butyl-based rubber such as butyl rubber (isobutylene polymer) and halogenated butyl rubber, and at most 20% by mass of a dienic rubber such as natural rubber, synthetic polyisoprene rubber, polybutadiene, and styrene butadiene rubber (¶19-22).  The platy filler can be chosen from kaolin, clay, or mica (¶28).  The rubber composition also contains 10 parts by mass of process oil (plasticizing oil).  The oil used is “No. 2 Spindle Oil” by Idemitsu (¶48), which is a mineral oil (see, Spindle Oils document included previously).  
	Kanou et al. does not teach that the platy filler is graphite.  However, Lavialle et al. teaches a rubber composition for an internal tire rubber layer comprising a diene elastomer that is predominantly (more than 50 phr) an isoprene elastomer wherein the isoprene elastomer is an isobutene/isoprene copolymer (a butyl rubber copolymer) (¶41-42) and from 10 to 150 phr of a platy filler such as graphite or phyllosilicates such as clay, mica or kaolin (¶85, 92).  Kanou et al. and Lavialle et al. are analogous art because they are from the same field of endeavor, namely that of butyl rubber containing compositions useful for internal tire rubber layers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious substitute graphite, as taught by Lavialle et al., for kaolin, clay or mica in the rubber composition, as taught by Kanou et al., and would have been motivated to do so because graphite and kaolin, clay or mica are art recognized equivalents used for the same purpose in butyl rubber based compositions for internal tire rubber layers and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.
	Regarding claims 31-33, Kanou et al. teaches tires containing inner liners made of the rubber composition (¶36).

Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive.
	Applicant argues that one of ordinary skill in the art would not replace the layered or platy filler of Kanou et al. with the graphite platy filler of Lavialle et al. because Lavialle et al. teaches away from using a filler in a content of greater than or equal to 60 phr in combination with a butyl rubber as claimed.  Applicant points to paragraph [0086] of Lavialle et al. as teaching that platy fillers are generally used in 10 to 25 phr in layers made of butyl rubber as evidence for this teaching away.  This argument is unpersuasive.  The whole disclosure of Lavialle et al. must be considered.  In paragraph [0085] of Lavialle et al., it states that the composition according to the invention comprises from 10 to 150 phr of a platy filler.  This is a clear teaching that amounts of 60 phr or greater of filler may be used in the inventive composition.  The paragraph referenced by applicant is simply a general statement of what has been done in the art.  Additionally, as stated in the MPEP, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123.  In Lavialle et al., there is no criticism or discrediting of the use of 60 phr or more of a platy filler in butyl rubber compositions.  Further, it is noted that in the rejection of record, Lavialle et al. is not cited for the amount of the platy filler, but only the specific filler claimed.  Therefore, based on the above, this argument is unpersuasive.
	Applicant argues that the instant invention has achieved unexpected results over the prior art through the use of graphite.  This argument is unpersuasive.  In response to applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Moreover, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  In this case, the Office recognizes that Examples T1 and C1 of the instant specification are good side by side comparisons and that the results using graphite are unexpected.  However, these examples are not fully commensurate in scope with the claims.  The range of graphite claimed is much broader than simply the 80 phr used in the examples.  The difference of results needs to be shown to occur over the entire claimed range of graphite and that is not currently provided.  Please refer to MPEP 716.02 for guidance if needed.
	Applicant argues that one skilled in the art would not be able to conclude that graphite, as the platy filler, provides better oxygen impermeability than kaolin according the examples of Lavialle et al.  This argument is unpersuasive as this conclusion is not necessary for the rejection of record.  The rejection of record is based on Lavialle et al. teaching that graphite and phyllosilicates such as kaolin are functional equivalents.  It is not necessary for Lavialle et al. to teach that one is “better” than the other.  Therefore, this argument is also unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767